
	
		I
		112th CONGRESS
		2d Session
		H. R. 6679
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  increase criminal penalties for the sale or trade of prescription drugs
		  knowingly caused to be adulterated or misbranded, to modify requirements for
		  maintaining records of the chain-of-custody of prescription drugs, to establish
		  recall authority regarding drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Tim Fagan’s Law or the
			 Counterfeit Drug Enforcement Act of
			 2012.
		2.Sale or trade of
			 prescription drugs knowingly caused to be adulterated or misbranded;
			 misrepresentation as approved drugs
			(a)Criminal
			 penaltySection 303(a) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333(a)) is amended by adding at the end the following paragraphs:
				
					(3)Notwithstanding paragraph (1) or (2),
				in the case of a person who violates subsection (a), (b), or (c) of section 301
				with respect to a drug that is subject to section 503(b)(1)(B), if the person
				knowingly caused the drug to be adulterated or misbranded and sells or trades
				the drug, or the person purchases or trades for the drug knowing or having
				reason to know that the drug was knowingly caused to be adulterated or
				misbranded, the person shall be fined in accordance with title 18, United
				States Code, or imprisoned for any term of years or for life, or both.
					(4)Notwithstanding paragraph (1) or (2), in
				the case of a person who violates section 301(d) with respect to a drug, if the
				person caused the drug to be misrepresented as a drug that is subject to
				section 503(b)(1)(B) and for which an approved application is in effect under
				section 505 and the person sells or trades the drug, or the person purchases or
				trades for the drug knowing or having reason to know that the drug was
				knowingly caused to be so misrepresented, the person shall be fined in
				accordance with title 18, United States Code, or imprisoned for any term of
				years or for life, or
				both.
					.
			(b)Notification of
			 Food and Drug Administration by manufacturersSection 505(k) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(k)) is amended by adding at the end the following
			 paragraph:
				
					(6)A manufacturer of a drug that
				receives or otherwise becomes aware of information that reasonably suggests
				that a violation described in paragraph (3) or (4) of section 303(a) may have
				occurred with respect to the drug shall report such information to the
				Secretary not later than 48 hours after first receiving or otherwise becoming
				aware of the
				information.
					.
			3.Use of
			 technologies for preventing counterfeiting of drugsSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
			
				(bb)If it is a drug and it is not
				manufactured in accordance with any regulations of the Secretary requiring the
				use of technologies that the Secretary has determined are technically feasible
				and will assist in preventing violations of this Act to which paragraphs (3)
				and (4) of section 303(a) apply (relating to the knowing adulteration or
				misbranding of drugs and the knowing misrepresentation of
				drugs).
				.
		4.Wholesale
			 distribution of drugs; statements regarding prior sale, purchase, or
			 trade
			(a)Striking of
			 exemptions for authorized distributors of recordSection 503(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 353(e)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and who is not the manufacturer or an authorized distributor of record
			 of such drug;
					(B)by striking
			 to an authorized distributor of record or; and
					(C)by striking
			 subparagraph (B) and inserting the following:
						
							(B)The Secretary shall by regulation establish
				requirements (referred to in this subparagraph as alternative
				requirements) that supersede subparagraph (A) to identify the chain of
				custody of a drug subject to subsection (b) from the manufacturer of the drug
				throughout the wholesale distribution of the drug to a pharmacist who intends
				to sell the drug at retail if the Secretary determines that—
								(i)the alternative requirements (which
				may include standardized anticounterfeiting or track-and-trace technologies)
				will identify such chain of custody, or the identity of the discrete package of
				the drug from which the drug is dispensed, with equal or greater certainty than
				the requirements of subparagraph (A); and
								(ii)the alternative requirements are
				technically feasible.
								;
				and
					(2)in paragraph (3), by striking and
			 subsection (d)— in the matter preceding subparagraph (A) and all that
			 follows through the term wholesale distribution
			 means in subparagraph (B) and inserting the following: and
			 subsection (d), the term wholesale distribution
			 means.
				(b)Conforming
			 amendmentSection 503(d) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(d)) is amended by adding at the end the following:
				
					(4)Each manufacturer of a drug subject
				to subsection (b) shall maintain at its corporate offices a current list of the
				authorized distributors of record of such drug.
					(5)For purposes of this subsection, the term
				authorized distributors of record means any distributor that a
				manufacturer designates as an authorized distributor of record and whose name
				the manufacturer makes publicly
				available.
					.
			(c)Final
			 ruleThe Secretary shall ensure that, not later than 90 days
			 after the date of the enactment of this Act, there is in effect a final rule to
			 implement section 503(e) of the Federal Food, Drug, and Cosmetic Act, including
			 the amendments made by this section.
			5.Counterfeit
			 drugs; increased funding for inspections, examinations, and
			 investigationsFor the purpose
			 of increasing the capacity of the Food and Drug Administration to conduct
			 inspections, examinations, and investigations under the
			 Federal Food, Drug, and Cosmetic Act
			 with respect to violations described in paragraphs (3) and (4) of section
			 303(a) of such Act, there is authorized to be appropriated $60,000,000 for each
			 of the fiscal years 2013 through 2017, in addition to other authorizations of
			 appropriations that are available for such purpose.
		6.Public education
			 regarding counterfeit drugs
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall carry out a program to educate the public and
			 health care professionals on counterfeit drugs, including techniques to
			 identify drugs as counterfeit.
			(b)Authorization of
			 appropriationsFor the
			 purpose of carrying out subsection (a), there is authorized to be appropriated
			 $5,000,000 for each of the fiscal years 2013 through 2017, in addition to other
			 authorizations of appropriations that are available for such purpose.
			7.Recall authority
			 regarding drugsSubchapter A
			 of chapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after
			 section 506F the following section:
			
				506G.Recall
				authority
					(a)Order To cease
				distribution of drug; notification of health professionals
						(1)In
				generalIf the Secretary
				finds that a drug intended for human use may constitute a threat to the public
				health, the Secretary shall issue an order requiring the appropriate person
				(including the manufacturers, importers, distributors, or retailers of the
				drug)—
							(A)to immediately
				cease distribution of the drug; and
							(B)to immediately
				notify health professionals of the order and to instruct such professionals to
				cease administering, distributing, selling, or prescribing the drug.
							(2)Informal
				hearingAn order under paragraph (1) shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of the drug involved. If, after providing an opportunity for
				such a hearing, the Secretary determines that inadequate grounds exist to
				support the actions required by the order, the Secretary shall vacate the
				order.
						(b)Order To recall
				drug
						(1)In
				generalIf, after providing an opportunity for an informal
				hearing under subsection (a)(2), the Secretary determines that the order should
				be amended to include a recall of the drug with respect to which the order was
				issued, the Secretary shall, except as provided in paragraphs (2) and (3),
				amend the order to require a recall. The Secretary shall specify a timetable in
				which the drug recall will occur and shall require periodic reports to the
				Secretary describing the progress of the recall.
						(2)Certain
				actionsAn amended order under paragraph (1)—
							(A)shall not require
				recall of a drug from individuals; and
							(B)shall provide for
				notice to individuals subject to the risks associated with the use of the
				drug.
							(3)Assistance of
				health professionalsIn providing the notice required by
				paragraph (2)(B), the Secretary may use the assistance of health professionals
				who administered the drug involved to individuals or prescribed the drug for
				individuals. If a significant number of such individuals cannot be identified,
				the Secretary shall notify such individuals pursuant to section
				705(b).
						.
		8.Authority to
			 issue subpoenas with respect to preventing threats to the public
			 healthSection 303 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333(a)) is amended by adding at the end the following
			 subsection:
			
				(h)The Secretary and
				the Attorney General shall develop and implement a procedure through which the
				Chief Counsel in the Food and Drug Administration is authorized to issue
				subpoenas regarding investigations under this Act of acts or omissions that may
				constitute a threat to the public health, including investigations of alleged
				violations to which paragraph (3) or (4) of subsection (a) apply and alleged
				violations with respect to which the Secretary is considering the use of
				authorities under section
				304.
				.
		
